UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2158


DANIEL S. HOLMES,

                                               Plaintiff - Appellant,

          versus


COLONIAL HEIGHTS PUBLIC SCHOOLS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-365)


Submitted:   December 18, 2003             Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel S. Holmes, Appellant Pro Se.    Jenelle Elizabeth Langen,
EISENHOWER, TARBY & LAUFFER, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel S. Holmes seeks to appeal the district court’s

order dismissing without prejudice his employment discrimination

complaint.    We dismiss the appeal for lack of jurisdiction because

Holmes’ notice of appeal was not timely filed.

           In cases, like Holmes’, where the United States is not a

party, parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

           The district court’s order dismissing the complaint was

entered on the docket on June 20, 2003, and the district court in

an order entered on August 11, 2003, extended the appeal period for

thirty days (i.e., September 10, 2003).    Holmes’ notice of appeal

was filed on September 11, 2003.    Because Holmes failed to file a

timely notice of appeal, to obtain a reopening of the appeal

period, or to file within the extension granted by the district

court, we dismiss the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -